              Case 2:18-cr-00092-RAJ Document 277 Filed 06/24/21 Page 1 of 4




1                                                                     The Honorable Richard A. Jones
2
3
4
5
6
                           UNITED STATES DISTRICT COURT FOR THE
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
9
      UNITED STATES OF AMERICA,
10
                                                                NO. CR18-92RAJ
                               Plaintiff,
11
12                        v.
                                                                GOVERNMENT WITNESS LIST
13
      BERNARD ROSS HANSEN and
14
      DIANE RENEE ERDMANN,
15
                               Defendants.
16
17
18     1. Brent Bassett

19     2. Samantha Blizard
20
       3. Shawn Boelens
21
22     4. Jason Calhoun

23     5. Steven Campau
24
       6. David Carver
25
26     7. Andrew Cropcho

27     8. Wendy Driggs
28
     Government’s Witness List - 1                                               UNITED STATES ATTORNEY
                                                                                  700 STEWART ST, SUITE 5220
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 277 Filed 06/24/21 Page 2 of 4




1      9. John Drummey
2
       10. Ken Ferrell
3
       11. Debra Fillo
4
5      12. Steven Fox
6
       13. Greg Fullington
7
       14. Sam Furuness
8
9      15. Bryan Geraghty
10
       16. Jeff Goodfellow
11
       17. Alea Guerra
12
13     18. Bill Hanson
14
       19. Norman Hauptman
15
       20. Catherine Hopkins
16
17     21. Diane Hopkins
18
       22. Julie Howe
19
20     23. David Huffman

21     24. David James
22
       25. Bud Jameson
23
       26. John Jankowski
24
25     27. Kyle Markley
26
       28. Brian McCormick
27
28     29. Tod McDonald
     Government’s Witness List - 2                              UNITED STATES ATTORNEY
                                                                 700 STEWART ST, SUITE 5220
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ
                                                                 SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 277 Filed 06/24/21 Page 3 of 4




1      30. Richard Mickelson
2
       31. Peg Morris
3
       32. Kim Neff
4
5      33. Peter Obert
6
       34. Mike Orms
7
       35. Paula Pehl
8
9      36. John Peterson
10
       37. John Powers
11
       38. Jody Quick
12
13     39. Maura Richardson
14
       40. John Rickey
15
       41. Frank Robertson
16
17     42. Erin Robinson
18
       43. John Scarrow
19
       44. Bryan Snead
20
21     45. Amelia Swan
22
       46. Derrin Tallman
23
       47. Annette Trunkett
24
25     48. Christine Unwin
26
       49. Rob Vugteveen
27
       50. Paul Wagner
28
     Government’s Witness List - 3                              UNITED STATES ATTORNEY
                                                                 700 STEWART ST, SUITE 5220
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ
                                                                 SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 277 Filed 06/24/21 Page 4 of 4




1      51. Christopher Welch
2
       52. Ben Williamson
3
       53. Russ Wilson
4
5      54. Bill Wolverton
6
       55. Diane Wong
7
       56. John Young
8
9
       Dated this 24th day of June, 2021.
10
                                                                Respectfully submitted,
11
12                                                              TESSA M. GORMAN
                                                                Acting United States Attorney
13
14                                                              s/ Brian Werner
                                                                BRIAN WERNER
15                                                              BENJAMIN T. DIGGS
16                                                              Assistant United States Attorneys
                                                                700 Stewart Street, Suite 5220
17                                                              Seattle, Washington 98101
18                                                              Telephone: (206) 553-7970
                                                                E-mail: brian.werner@usdoj.gov
19
20
21
22
23
24
25
26
27
28
     Government’s Witness List - 4                                                 UNITED STATES ATTORNEY
                                                                                    700 STEWART ST, SUITE 5220
     United States v. Bernard Ross Hansen, et al., CR18-92RAJ
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
